                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 21-cv-21634-BLOOM

MATTHEW ALEXANDER KING,

       Plaintiff,

v.

WARDEN CARLTON,

       Defendant.
                                      /

            ORDER GRANTING PLAINTIFF IN FORMA PAUPERIS STATUS

       THIS CAUSE is before the Court upon Plaintiff Matthew Alexander King’s (“Plaintiff”)

Corrected Application to Proceed in District Court without Prepaying Fees or Costs (Short Form),

ECF No. [20] (“Corrected Application”). The Court denied Plaintiff’s first Application for Leave

to Proceed without Prepaying Fees, ECF No. [15], finding that Plaintiff’s financial affidavit was

insufficient to establish indigency because he failed to answer any questions regarding his financial

status. ECF No. [19] at 2. Plaintiff was ordered to either pay the $402.00 filing fee or submit a

completed Application to Proceed without Prepaying Fees. Id. After review of the Corrected

Application, the Court finds that Plaintiff is entitled to proceed in forma pauperis.

       The Corrected Application is governed by 28 U.S.C. § 1915(b). A prisoner granted leave

to proceed in forma pauperis is required to pay the $350.00 filing fee but may do so in installments.

See 28 U.S.C. § 1915(b). Plaintiff must make an initial payment of “20 percent of the greater of

— (A) the average monthly deposits to the prisoner’s account; or (B) the average monthly balance

in the prisoner’s account for the 6-month period immediately preceding the filing of the complaint

or notice of appeal.” Id. § 1915(b)(1). In addition to the initial filing fee, Plaintiff must “make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s
                                                                      Case No. 21-cv-21634-BLOOM


account.” Id. § 1915(b)(2). This filing fee will be collected even if the Court dismisses the case

because it is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

money damages against a defendant who is immune from such relief. See id. § 1915(e)(2).

       Here, Plaintiff is a prisoner incarcerated at the Federal Detention Center in Miami. ECF

No. [20] at 1. He previously submitted his inmate account statement showing all transactions in

the six months preceding the filing of the Complaint. ECF No. [15] at 3; see ECF No. [1]

(Plaintiff’s Complaint was docketed on April 28, 2021). Plaintiff’s financial affidavit and his

account statement entitle him to proceed in forma pauperis. Based on the inmate account

statement, the average balance in his account from November 2020 through April 2020, the six

months preceding the filing of this action, was $1,274.39 and the average deposit was $108. The

Court has calculated an initial partial filing fee of $254.87, 20 percent of the average monthly

balance. If Plaintiff fails to timely make the initial partial payment, the case will be dismissed

without further notice. See Fed. R. Civ. P. 41(b) (permitting dismissal when a plaintiff either fails

to prosecute or fails to respond to a court order).

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Corrected Application, ECF No. [20], is GRANTED to the extent Plaintiff

               need not prepay the entire filing fee costs and service of process fees of this case

               except that the filing fee of $350.00 must be paid as follows: on or before July 12,

               2021, Plaintiff shall pay the sum of $254.87 to the Clerk of Court. This amount

               represents 20 percent of $1,274.39, which is the average monthly balance in

               Plaintiff’s account for the six months preceding filing of this Complaint. Again, the

               failure to pay the initial filing fee will result in dismissal of this case.

           2. Plaintiff shall put the case number on the check or money order so the Clerk can

               docket the payment in the correct case.

           3. Thereafter, Plaintiff must make payments of 20 percent of the preceding month’s


                                                   2
                                                                 Case No. 21-cv-21634-BLOOM


              income credited to his account. The facility having custody of the prisoner must

              make payments from the prisoner’s account to the Clerk of the Court each time the

              amount in the account exceeds $10.00 until the full filing fee of $350.00 is paid.

       DONE AND ORDERED in Chambers at Miami, Florida, on June 23, 2021.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of Record

Matthew Alexander King
17576-104
Miami FDC
Federal Detention Center
Inmate Mail/Parcels
Post Office Box 019120
Miami, FL 33101




                                               3
